UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4252


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

EDWARD MCCAIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00296-PMD-2)


Submitted:   December 20, 2010             Decided:   February 28, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy C. Kulp, KULP LAW OFFICE, Charleston, South Carolina,
for Appellant.   Peter Thomas Phillips, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward McCain pled guilty, pursuant to a written plea

agreement,          to    three     offenses     in    his        superseding         indictment.

McCain received a life sentence for tampering with a witness,

victim     or       informant        (murder)         in     violation         of        18    U.S.C.

§§ 1512(a)(1)(C)             and     2     (2006)       (Count          1),     a     thirty-year

concurrent sentence for tampering with a witness, victim, or

informant       (attempted           murder)     (Count           2),    and        another         life

sentence for using and carrying a firearm in furtherance of a

drug trafficking crime and crime of violence in violation of 18

U.S.C.A.        §        924(c)(1)(A)(i)        (West        Supp.       2010),          18    U.S.C.

§§ 924(j) and 2 (2006) (Count 5).

            On appeal, counsel filed a brief pursuant to Anders v.

California,          386     U.S.       738    (1967),       asserting          there         are     no

meritorious          grounds       for     appeal,         but     raising      the       following

issues:         (1)       whether    the      district       court      erred       in    accepting

McCain’s    plea,          and    (2)    whether      the        district      court      erred       in

sentencing him.             For the reasons that follow, we affirm.

            First,           we find no plain error at McCain’s sentencing

hearing.        See United States v. Martinez, 277 F.3d 517, 524, 527

(4th Cir. 2002) (providing review standard when defendant did

not move in the district court to withdraw his guilty plea).

Second, we find no abuse of discretion in the district court’s



                                                 2
sentencing of McCain.        Gall v. United States, 552 U.S. 38, 49

(2007).    We note that McCain’s life sentences were mandated by

statute.    See 18 U.S.C. § 1111(b) (2006) (penalty for first

degree murder is death or a life sentence); 18 U.S.C. § 924(j)

(penalty for use of a firearm which causes death is a sentence

of death or life imprisonment).           McCain was not eligible for a

sentence of death, however, because he was a minor at the time

of the offenses.      See 18 U.S.C. § 3591(a) (2006) (noting “that

no person may be sentenced to death who was less than 18 years

of age at the time of the offense”).

           In accordance with Anders, we have reviewed the record

in this case, including the issues raised in McCain’s pro se

supplemental brief, and have found no meritorious issues for

appeal.    We therefore affirm McCain’s convictions and sentence.

This court requires that counsel inform McCain, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If McCain requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on McCain.

           We dispense with oral argument because the facts and

legal   contentions    are   adequately    presented   in   the   materials



                                    3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4